Citation Nr: 0924589	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  03-08 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for rhinitis and/or 
sinusitis.

2.  Entitlement to service connection for sarcoidosis.

3.  Entitlement to service connection for depression, to 
include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The Board remanded this 
case in December 2004 and October 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board has reviewed the claims file and preliminarily 
finds that extensive additional development is needed prior 
to a Board adjudication of this case.

Of particular concern to the Board is the absence of the 
Veteran's service treatment records.  The appealed September 
2000 rating decision clearly indicates that service treatment 
records from the period from 1974 to 1977 were of record at 
the time of that decision.  They are no longer contained in 
the claims file, and it appears that they most likely were 
misplaced at some point during the pendency of this appeal.  

The Board duly noted the absence of service treatment records 
in its October 2007 remand.  In the remand instructions, the 
RO/AMC was requested to make "[a]ll efforts" to locate the 
service treatment records, to reconstruct the evidence of the 
original claims file (following the guidance contained in the 
M21 Manual), and to contact the Veteran if the records were 
not located and give her the opportunity to submit additional 
records.

The steps taken by the AMC fall well short of the Board's 
request.  The AMC in Washington, DC only sent a generic 
notice letter to the Veteran in October 2007, requesting 
additional evidence but providing no indication of the 
apparent loss of the service treatment records.  The AMC also 
contacted the National Personnel Records Center in October 
2007.  In November 2007, a file containing only a few records 
was received, along with notification that prior service 
treatment records had been furnished in June 1977.  In 
comparing the contents of the file received in November 2007 
with the substantially more extensive service treatment 
records cited in the September 2000 rating decision, the 
Board is certain that the complete service treatment records 
are not contained in the claims file.  There is no 
indication, however, that any type of formal finding as to 
unavailability of service treatment records was made, and 
there is also no documentation to suggest that the prior 
locations of the Veteran's claims file (which in this case 
appear to include the Atlanta VARO; the Columbia, South 
Carolina VARO; and the Cleveland, Ohio AMC office) were 
contacted as part of search efforts.  

In cases where service treatment records appear to be 
missing, VA's duties are heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In the present case, 
the Board cannot proceed with a final adjudication of the 
Veteran's claims until further action is taken with regard to 
the service treatment records.

Additionally, the Board notes that all three of the Veteran's 
claims have been addressed by VA examinations and opinions, 
and in each instance the Board finds the opinions to be 
inadequate.  

As to the claim concerning rhinitis and sinusitis, the report 
of a January 2006 VA upper respiratory examination contains 
an opinion that it is at least as likely as not that the 
Veteran's allergies developed during her military service, 
and the examiner further noted that the etiology of sinusitis 
could be related to these allergies.  However, the examiner 
also noted that while it was a reasonable assumption that the 
Veteran's rhinitis and sinus problems were a continuation of 
sinus problems in service, this could not be proven because 
of the paucity of evidence that these problems preexisted her 
entry into the military.  A May 2006 addendum to this report 
indicates that "[i]t is not clear however, when the 
Veteran's sinus/rhinitis problems began as only those records 
after her military service are available."  The examiner 
further noted the Veteran's report that her symptoms began 
following her military service.  A more definite and less 
internally contradictory opinion as to this matter is needed, 
particularly as the examiner cited to the absence of service 
treatment records as a basis for not rendering an opinion.

With regard to the sarcoidosis claim, a medical opinion was 
provided by a VA doctor in December 2008.  This doctor 
reviewed the claims file and found that "[i]t is as likely 
as not that the disease could have manifested with symptoms 
throughout 1978, specifically prior to March of that year."  
See 38 C.F.R. § 3.309(a) (including sarcoidosis on the list 
of disorders for which service connection is warranted if 
manifested to a compensable degree within one year following 
service).  Here, the phrasing of this opinion is 
insufficiently definite and speculative in nature for VA 
purposes.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish a causal 
relationship).  

Finally, the psychiatrist who conducted the May 2006 VA 
psychiatric examination report noted that the Veteran had 
medical problems such as fibromyalgia that had the potential 
to exacerbate depressive symptoms due to the incapacitating 
nature of the illness.  Based on a review of the claims file, 
however, it was unclear whether the Veteran's depression was 
secondary to cannabis use, endogenous factors associated with 
fibromyalgia, or a combination of those factors.  The 
examiner found that it would be "mere speculation" to 
assign a percentage value to the extent to which her 
depression was attributable to fibromyalgia.  Once again, the 
Board finds this opinion to lack the requisite information to 
provide a basis for a final Board adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must take all requisite 
steps to ensure that any available service 
treatment records are associated with the 
claims file.  These steps must include 
contacting the facilities at which the 
claims file was previously located (e.g., 
Atlanta VARO; the Columbia, South Carolina 
VARO; and the Cleveland, Ohio AMC) to find 
the service treatment records.  Action 
should be taken to reconstruct the 
evidence of the original claims file 
(following the guidance contained in the 
M21 Manual).

2.  If efforts to obtain the Veteran's 
service treatment records prove 
unsuccessful, the RO/AMC must contact the 
Veteran, notify her that her service 
treatment records have been lost, and give 
her the opportunity to submit alternate 
records.  The significance of such 
alternate records should be clearly 
explained to the Veteran, and she should 
be given a reasonable period of time in 
which to respond.

3.  A report should be added to the claims 
file indicating the results of all efforts 
to locate the Veteran's service treatment 
records.  If the records cannot be 
located, this should be indicated in the 
report.  This report must be made part of 
the record prior to the conducting of any 
additional VA examinations.

4.  Then, the Veteran should be afforded a 
VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed rhinitis, 
sinusitis, and sarcoidosis.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide diagnoses 
corresponding to the claimed disorders.  
The examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorders are etiologically related to the 
Veteran's period of active service.  In 
the case of sarcoidosis, an opinion is 
also requested as to whether this disorder 
was manifested within one year following 
separation from service in March 1977.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  The Veteran should also be afforded a 
VA psychiatric examination to determine 
the nature and etiology of the claimed 
depression.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran's 
depression was caused or increased in 
severity beyond natural progression as 
secondary to her service-connected 
fibromyalgia.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

6.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determination of any 
of these claims remains adverse to the 
Veteran, she and her representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


